Citation Nr: 0534469	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-12 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, including headaches and ataxia.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The veteran has described numerous stressors while in 
Vietnam, including coming under mortar attack.  See 
Statements in Support of Claim, dated June 7, 2001, and 
September 11, 2002; Written statement received in April 2, 
2002.  These claimed incidents should be developed as 
stressors.  Should any of the veteran's reported stressors be 
verified, another VA psychiatric examination would prove 
helpful in this case to determine whether a diagnosis of PTSD 
is supported by a verified stressor.

Additionally, the service medical records show that in July 
1969, the veteran was struck by a tree trunk and was treated 
for a head injury.  Following service, he was afforded a VA 
examination in June 2001.  The examiner concluded that the 
veteran's headaches were consistent with migraine-type 
headaches, unrelated to his head injury in 1968.  In February 
2002, the veteran was treated by Dr. Bernhard Metcalf, who 
diagnosed a head injury with ataxia.  The veteran submitted 
information on ataxia from the North Memorial's Online Health 
Encyclopedia, which shows that a symptom of ataxia is 
headaches and that ataxia could be caused by a head injury.  
The veteran should be afforded a VA neurological examination 
in order to obtain a medical opinion concerning the 
relationship, if any, between his in-service head injury and 
current ataxia.  See 38 C.F.R. § 3.159.

The Board also notes that the information on ataxia from the 
North Memorial's Online Health Encyclopedia was submitted by 
the veteran in March 2005, subsequent to the December 2004 
supplemental statement of this case.  The veteran has not 
waived RO consideration of this evidence, and remand is 
warranted.  See 38 C.F.R. § 20.1304 (c) (2005).

Accordingly, this case is REMANDED for the following actions:

1.  Advise the veteran to submit a 
specific and detailed statement 
describing his alleged stressors.  He 
should be informed that specific dates, 
locations, circumstances, and names of 
those involved in the reported incidents 
would prove helpful in attempting to 
verify his stressors.

2.  After the foregoing development has 
been accomplished, review the file and 
prepare a summary of the veteran's 
claimed stressors.  The summary and all 
associated documents should be sent to 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) and/or any 
other appropriate source.  Any 
information that might corroborate the 
veteran's alleged in-service stressors, 
including coming under mortar attack, 
should be requested.  

3.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history. The diagnosis should be 
in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV 
(DSM-IV).  All necessary special studies 
or tests, including appropriate 
psychological testing and evaluation, are 
to be accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established, based on the RO's 
memorandum, as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Schedule the veteran for a VA 
neurological examination.  The claims 
folders, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders were reviewed.  Any 
indicated studies should be performed.

The examiner should determine whether the 
veteran currently suffers from any 
residuals of his in-service head injury 
in July 1969.  The examiner should 
provide an opinion as to whether there is 
a 50 percent or greater probability (as 
likely as not) that any current headache 
disorder or ataxia had its onset in 
service or is related the in-service head 
injury in July 1969.  The rationale for 
all opinions expressed must be provided.

5.  Readjudicate the veteran's claims 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 
 
 
 

